Citation Nr: 0734173	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-38 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased compensable rating for right 
ankle disability.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran served on active duty from July 1973 to April 
1979.

The Board notes that the VCAA requires VA to afford a veteran 
a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.S. § 
5103A(d) (2007).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i); 
see Littke v. Derwinski, 1 Vet. App. 90 (1991). 

The veteran claims that he is entitled to an increased 
compensable rating for his service-connected right ankle 
disability.  The Board notes that the July 2003 VA 
examination is inadequate for rating purposes because it does 
not sufficiently address limitation of motion and all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, it appears that the claim's file does not 
contain all of the veteran's medical records from the 
Knoxville, Tennessee, VA Outpatient Clinic (OPC).  The 
claim's file contains records dated from January 2001 to June 
2003 and from January 2004 to November 2004.  Therefore, on 
remand, the RO should request the missing records.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's medical records 
from the Knoxville OPC from June 2003 to 
January 2004 and from November 2004 to 
the present.

2.  Arrange for the veteran to undergo an 
examination of his right ankle to assess 
its degree of severity.  The claim's 
folder must be made available to the 
examiner for review.  All appropriate 
tests and studies should be accomplished 
and all clinical findings, including (a) 
range of motion studies of the right 
ankle expressed in degrees and (b) 
whether there is any ankylosis of the 
ankle, should be reported in detail.  The 
examiner should set forth all examination 
findings together with the complete 
rationale for the conclusions and 
opinions reached.  

In addition to completing the appropriate 
examination report, the examiner is asked 
to render an opinion as to whether the 
current diagnosis of arthritis of the 
right ankle is the result of a pre-
service injury, or the in-service sprain.  
If it cannot be medically determined, 
that should be noted.

Finally, the examiner is requested to 
enter an opinion as to whether the 
veteran's service-connected disabilities, 
including residuals of a right ankle 
injury, neuropathy of the right hand, 
residuals of a fractured right wrist, and 
essential hypertension, precludes 
substantially gainful employment.  

3.  After completion of the above and any 
other development deemed necessary, 
review the expanded record and determine 
if the benefits sought can be granted.  
Unless the benefits sought are granted, 
the veteran and his representative, if 
any, should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

